Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/22 has been entered.

Response to Arguments
Applicant’s arguments with respect to independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 5-10, 12-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koh (Pub. No. US 9,317,331) in view of Hotra (Pub. No. US 2017/0322870) in view of Shows (Pub. No. US 2015/0007187) in further view of Lee (Pub. No. US 2017/0205863).
Claim 1, Koh teaches “an apparatus comprising: a memory configured to store one or more parameters associated with assignment of threads of a first program ([Col. 7, Lines 33-56] One of ordinary skill in the art will appreciate that other conditions and/or rule sets, such as dependency among threads (e.g., requiring two or more execution threads to run on the same processing core, etc.),); and a plurality of processor cores coupled to the memory ([Fig. 5] 516), one or more of the plurality of processor cores having a first hardware configuration, wherein one or more of the plurality of processor cores are configured to execute, during execution of the first program, a second program associated with virtualization of a configuration ([Col. 11, 57-60] It will be appreciated that application 508 can contain at least one application component that is simulated in co-simulation design environment 502 while other application components from application 508 are executed on SMP 516.), and wherein the second program includes a scheduler executable to assign the threads of the first program to the plurality of processor cores based on the one or more parameters ([Col. 7, Lines 33-56] A co-simulation dynamic scheduler remaps execution threads of application components to processing cores based on, for example, conditions and/or rule sets of the runtime environment during co-simulation without re-generating, re-compiling or re-running code for the one or more application components. For example, an interactive dynamic scheduler may change a co-simulation dynamic scheduler based on load-balancing, where the execution thread of an application component is mapped to a least busy processing core at that instance of time, to another co-simulation dynamic scheduler where the execution threads of the application component are mapped to the processing core that has been running the longest. One of ordinary skill in the art will appreciate that other conditions and/or rule sets, such as dependency among threads (e.g., requiring two or more execution threads to run on the same processing core, etc.), can be used to determining how co-simulation dynamic schedulers may map execution threads to processing cores. In certain embodiments, a desired co-simulation dynamic scheduler may be chosen during co-simulation. Based on the chosen co-simulation dynamic scheduler, a desired conventional dynamic scheduler may be automatically generated using an embodiment of the invention. The generated conventional dynamic scheduler may be reused for subsequent executions of the application on target SMP.)”.
However, Koh may not explicitly teach “second hardware configuration different than the first hardware configuration.”
Hotra teaches  “second hardware configuration different than the first hardware configuration ([0031] Virtual computer system 100 also comprises virtual machine 112 that is run on first processor 104. Virtual machine 112 emulates second processor 114 of second processor type 116. In particular, virtual machine 112 emulates hardware and software in a manner that allows emulation of second processor 114 of second processor type 116.).”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Hotra with the teachings of Koh in order to provide a system that teaches a different hardware configuration. The motivation for applying Hotra teaching with Koh teaching is to provide a system that allows for testing of different architectures. Koh, Hotra are analogous art directed towards testing of systems. Together Koh, Hotra teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Hotra with the teachings of Koh by known methods and gained expected results. 
However, the combination may not explicitly teach a threshold as part of the condition of migrating threads to a processing core as taught by Koh [Col. 7, Lines 33-56]. 
Shows teaches “the one or more parameters indicating one or more of the following: which processing core of the plurality of processing cores is more frequently used or less frequently used as compared to other of the plurality of processing cores, and which threads benefit from being moved to the at least one of the plurality of processing cores based at least on the threads execution thresholds ([0035] As described herein, thread scheduler 310 defaults to initially assign threads to cores on first or primary processor 110 (FIG. 1) before assigning threads to second processor 120 (FIG. 1), which can remain idle while only a few threads are being executed on the system to conserve power. Thread optimizer 320 determines a core utilization rate 322 for each of the threads 131 being scheduled and identifies, following initial allocation of a certain number of threads on the first or primary processor 110 (e.g., after 40% core utilization at first processor 110), whether any of the threads being scheduled have a core utilization rate greater than a pre-established core utilization rate threshold 324 (i.e., turbo mode threads or worker threads). In response to identifying a specific thread executing on the first processor having a core utilization rate that is greater than the pre-established core utilization rate threshold, the first processor re-assigns execution of the specific thread from the first processor 110 to one or more of the cores of the second processor 120. The re-assigned thread is able to execute on the second processor at a greater execution rate (i.e., at the turbo mode execution rate) than the pre-established core utilization rate threshold.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Shows with the teachings of Koh, Hotra in order to provide a system that teaches a threshold condition. The motivation for applying Shows teaching with Koh, Hotra teaching is to provide a system for optimizing thread execution for system performance. Koh, Hotra, Shows are analogous art directed towards workload execution. Together Koh, Hotra, Shows teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Shows with the teachings of Koh, Hotra by known methods and gained expected results. 
However, the combination may not explicitly teach “the one or more parameters being generated by a machine learning program”.
Lee teaches “the one or more parameters being generated by a machine learning program ([0165] Further, as described, with regard to FIG. 20, self-learning may occur in which trained model parameters can be adjusted by update to the trained model parameters, e.g., to be more conservative with regard to performance impact. Thereafter, control passes to block 1950, where threads may be scheduled (and rescheduled if needed) to the determined number of cores. In some embodiments, such thread scheduling may be performed in a hardware manner transparent to an OS or other software. In other cases, the OS itself may perform thread scheduling on the indicated number of cores.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Lee with the teachings of Koh, Hotra, Shows in order to provide a system that teaches explicitly a machine leaning algorithm. The motivation for applying Lee teaching with Koh, Hotra, Shows teaching is to provide a system for optimizing values for processor execution. Koh, Hotra, Shows, Lee are analogous art directed towards workload execution. Together Koh, Hotra, Shows, Lee teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Lee with the teachings of Koh, Hotra, Shows by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein Koh teaches “the apparatus of claim 1, further comprising a virtualization system that includes the memory and the plurality of processor cores, wherein the plurality of processor cores is configured to execute the second program during a test process of the first program ([Col. 4, Lines 1-17] FIGS. 2A-2B illustrate conventional dynamic schedulers 200, 212. A conventional dynamic scheduler is a scheduler implemented on a SMP that implements dynamic mapping of execution threads of one or more application components to available processing cores of the SMP at runtime based on a scheduling policy. The scheduling policy may be based on a rule set associated with the dynamic state of the SMP during runtime and optionally the attributes of the execution threads to be processed. The conventional dynamic scheduler is typically implemented as an algorithm in the target SMP that dynamically maps execution threads to processing cores based on the instantaneous conditions of the runtime environment. For example, in a load-balancing dynamic scheduler, the thread to be executed may be mapped to a least busy processing core at that instance of time. The mapping of an execution thread to a specific processing core may be changed multiple times during the execution of the application. [Col. 11, Lines 7-14] As discussed above, computing device 500 may host co-simulation design environment 502. For example, computing device 500 may host a BDE or TPE. The co -simulation design environment 502 may be used to create and test application 508. Application 508 may include one or more of a block diagram, a state-based diagram, a textual program, a technical computing program that performs technical calculations when executed, etc. [Table 1] parameters of thread assignment).
Claim 5, the combination teaches the claim, wherein Koh teaches “the apparatus of claim 1, wherein the memory and the plurality of processor cores are included in a simulator or trainer ([Col. 29, Line 26-45] Although the embodiments described above take place within a co-simulation design environment, other embodiments are also possible within the scope of the present invention. For example, in another embodiment, the search to identify static and dynamic schedulers as described above may take place completely within a simulation environment. In such an embodiment, instead of generating code for a target hardware that will be executed on an actual SMP during co -simulation, the performance of the SMP cores in executing the application being designed may be completely simulated within a simulation design environment. During the simulation, a user or program may be presented with simulated performance data representing the performance of the virtual cores of the SMP and may adjust scheduling attributes based on the data. While such an embodiment may suffer some accuracy loss due to not running the application code on the actual target hardware, it may provide a lower cost alternative and be more readily-available than the co-simulation techniques described above as the target hardware does not need to be available during application design.)”.
Claim 6, the combination teaches the claim, wherein Koh teaches “the apparatus of claim 1, wherein the scheduler is further executable to reschedule a particular thread of the first program, based on the one or more parameters, from execution by a first processor core of the plurality of processor cores to execution by a second processor core of the plurality of processor cores ([Col. 7, Line 33-45] A co-simulation dynamic scheduler remaps execution threads of application components to processing cores based on, for example, conditions and/or rule sets of the runtime environment during co-simulation without re-generating, re-compiling or re-running code for the one or more application components. For example, an interactive dynamic scheduler may change a co-simulation dynamic scheduler based on load-balancing, where the execution thread of an application component is mapped to a least busy processing core at that instance of time, to another co-simulation dynamic scheduler where the execution threads of the application component are mapped to the processing core that has been running the longest.)”.
Claim 7, the combination teaches the claim, wherein Koh teaches “the apparatus of claim 6, wherein rescheduling execution of the particular thread for execution increases fidelity of virtualization of the second hardware configuration as compared to execution of the particular thread by the first processor core ([Col. 16, Line 41-53] The ability to modify the scheduling scheme of application components as illustrated in FIGS. 7A-7C gives a user the ability to determine an allocation of application components to cores to provide things, such as but not limited to, improved load balancing on the SMP, faster execution of the application, improved processing efficiency and optimal memory usage. In an embodiment, a user can determine a best or optimum allocation of application components to cores. The user may use real-time information, such as statistics about the cores processing the application components, to better determine which modifications may improve processing efficiency among the cores. For example, relevant runtime statistics, such as CPU load and memory usage, may be streamed back to the co-simulation design environment from the target SMP in real time, i.e. while the code for the application components is being executed on the target SMP. Accordingly, it may be beneficial to provide relevant runtime statistics to the co-simulation design environment where the user can access the runtime)”.
Claim 8, the combination teaches the claim, wherein Koh teaches “the apparatus of claim 6, wherein the one or more parameters indicate a particular condition or a restriction for rescheduling execution of a particular thread of the first program, and wherein the particular condition corresponds to a determination, during execution of the first program, that a first usage of the first processor core satisfies a usage threshold ([Col. 24, Line 24-39] As illustrated in connection with state 1302, application components 1 through 4 start running on core 1. The co-simulation dynamic starts simulating in the co-simulation environment and continuously monitors the CPU load of core 1. Based on the condition associated with state transition 1324, if the CPU load of core 1 exceeds 80%, a state transition occurs. State chart 1300 tests a series of conditions to determine the next state of the algorithm. For example, the condition associated with transition 1328 tests if application component 4 is running, i.e., active. If it is determined that Component 4 is active, state transition 1328 to state 1310 occurs. As a result of state transition 1328, the co-simulation dynamic starts executing application component 4 on core 2 of the SMP, as indicated by state 1310. There is an unconditional state transition 1314 associated with state 1310, which brings the state back to 1304.), that a second usage of the second processor core fails to satisfy the usage threshold, or both”.
Claim 9, the combination teaches the claim, wherein Koh teaches “the apparatus of claim 6, wherein the one or more parameters specify the  execution thresholds for rescheduling execution of one or more of the threads of the first program from a first processor core of the plurality of processor cores to a second processor core of the plurality of processor cores, the execution threshold corresponding to an amount of time the one or more of the threads is executed ([Co. 4, Line 18-27] Other exemplary conventional dynamic scheduling rule sets may include, for example, a shortest execution time scheme where the application component with the shortest predicted execution time is assigned to the least busy core and the application component with the second predicted execution time is assigned to the second least busy core, etc. One of ordinary skill in the art will appreciate that load-balancing and shortest execution time allocation execution rules are used for illustrative purposes only and that the execution criteria may include other execution rules and/or rule sets.)”.
Claim 10, the combination teaches the claim, wherein Koh teaches “the apparatus of claim 1, further comprising a user interface configured to receive the one or more parameters via user input ([Col. 24, Lines 50-64] According to embodiments, the user or a program may also interactively vary the scheduling scheme by, for example, interactively varying a parameter or a condition of a state transition of a given co-simulation dynamic scheduler. Interactively varying the parameter or the condition of the state transition in turn may alter the decision making process of the co-simulation dynamic scheduler resulting in changing the behavior of the co-simulation dynamic scheduler. [Col. 16, Lines 41-53] A portion of the profiling results may be provided to the user in various graphical and/or textual formats, if desired. For example, profiling results 850 may be provided on output device 806. Based on the profiling results, the user may change the interactive static or dynamic scheduling scheme to improve execution efficiency of the code including but not limited to increasing execution speed, minimizing memory usage, improving load distribution across cores, minimizing power consumption, minimizing communication among the cores, etc. For example, the user may change the mapping of application components 812, 814, 816, 818 to cores 820, 822, 824, 826 using interface 809 via input device 808 for faster execution or to better meet application design constraints.)”.
Claim 12, “A method comprising: receiving one or more parameters generated by a machine learning program, the one or more parameters being associated with assignment of threads of a first program to one or more of a plurality of processor cores having a first hardware configuration; and during execution of the first program, executing a second program associated with virtualization of a second hardware configuration different than the first hardware configuration, wherein execution of the second program includes assigning, by a scheduler of the second program, threads of the first program to at least one of the plurality of processor cores based on the one or  more parameters, the one or more parameters indicating one or more of the following: which processing core of the plurality of processing cores is more frequently used or less frequently used as compared to other of the plurality of processing cores, and which threads benefit from being moved to the at least one of the 
plurality of processing cores based at least on the threads execution thresholds” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 13, “the method of claim 12, wherein the one or more parameters are received via user input” is similar to claim 10 and therefore rejected with the same references and citations.
Claim 14, the combination teaches the claim, wherein Koh teaches “the method of claim 12, wherein further comprising: analyzing, by the machine learning program, a plurality of target programs having one or more common characteristics; based at least on the analyzing, generating the one or more parameters ([Col. 7, Lines 33-56] A co-simulation dynamic scheduler remaps execution threads of application components to processing cores based on, for example, conditions and/or rule sets of the runtime environment during co-simulation without re-generating, re-compiling or re-running code for the one or more application components. For example, an interactive dynamic scheduler may change a co-simulation dynamic scheduler based on load-balancing, where the execution thread of an application component is mapped to a least busy processing core at that instance of time, to another co-simulation dynamic scheduler where the execution threads of the application component are mapped to the processing core that has been running the longest. One of ordinary skill in the art will appreciate that other conditions and/or rule sets, such as dependency among threads (e.g., requiring two or more execution threads to run on the same processing core, etc.), can be used to determining how co-simulation dynamic schedulers may map execution threads to processing cores. In certain embodiments, a desired co-simulation dynamic scheduler may be chosen during co-simulation. Based on the chosen co-simulation dynamic scheduler, a desired conventional dynamic scheduler may be automatically generated using an embodiment of the invention. The generated conventional dynamic scheduler may be reused for subsequent executions of the application on target SMP.).
Claim 15, “the method of claim 12, further comprising rescheduling a particular thread of the first program, based on the one or more parameters and by the scheduler, from execution by a first processor core of the plurality of processor cores to execution by a second processor core of the plurality of processor cores” is similar to claim 6 and therefore rejected with the same references and citations.
Claim 17, “the method of claim 12, wherein the one or more parameters specify an execution threshold for rescheduling execution of a thread of the first program from a first processor core of the plurality of processor cores to a second processor core of the plurality of processor cores” is similar to claim 9 and therefore rejected with the same references and citations.
Claim 18, the combination teaches the claim, wherein Koh teaches “the method of claim 12, wherein the one or more parameters specify a particular thread of the first program that is eligible for rescheduling by the scheduler, a particular processor core of the plurality of processor cores that is eligible to execute the particular thread, or a preferred processor core of the plurality of processor cores to execute the particular thread ([Col. 7, Lines 33-56] A co-simulation dynamic scheduler remaps execution threads of application components to processing cores based on, for example, conditions and/or rule sets of the runtime environment during co-simulation without re-generating, re-compiling or re-running code for the one or more application components. For example, an interactive dynamic scheduler may change a co-simulation dynamic scheduler based on load-balancing, where the execution thread of an application component is mapped to a least busy processing core at that instance of time, to another co-simulation dynamic scheduler where the execution threads of the application component are mapped to the processing core that has been running the longest. One of ordinary skill in the art will appreciate that other conditions and/or rule sets, such as dependency among threads (e.g., requiring two or more execution threads to run on the same processing core, etc.), can be used to determining how co-simulation dynamic schedulers may map execution threads to processing cores. In certain embodiments, a desired co-simulation dynamic scheduler may be chosen during co-simulation. Based on the chosen co-simulation dynamic scheduler, a desired conventional dynamic scheduler may be automatically generated using an embodiment of the invention. The generated conventional dynamic scheduler may be reused for subsequent executions of the application on target SMP.)”.
Claim 19, “A computer-readable medium storing instructions executable by a processor to initiate, perform, or control operations comprising: receiving one or more parameters associated with assignment of threads of a first program to one or more of a plurality of processor cores having a first hardware configuration, the one or more parameters being generated by a machine learning program; and during execution of the first program, executing a second program associated with virtualization of a second hardware configuration different than the first hardware configuration, wherein execution of the second program includes assigning, by a scheduler of the second program, threads of the first program to at least one of the plurality of processor cores based on the one or more parameters, the one or more parameters indicating one or more of the following: which processing core of the plurality of processing cores is more frequently used or less frequently used as compared to other of the plurality of processing cores, and which threads benefit from being moved to the at least one of the plurality of processing cores based at least on the threads execution thresholds.” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 20, “the computer-readable medium of claim 19, wherein the operations further include rescheduling a particular thread of the first program, based on the one or more parameters and by the scheduler, from execution by a first processor core of the plurality of processor cores to execution by a second processor core of the plurality of processor cores” is similar to claim 6 and therefore rejected with the same references and citations.
Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Koh in view of Hotra in view of Shows in view of Lee in further view of Tchigevsky (Pub. No. US 2007/0189308).
Claim 3, the combination may not explicitly teach the limitation.
Tchigevsky teaches “the apparatus of claim 1, wherein the memory and the plurality of processor cores are included in an embedded system, and wherein the plurality of processor cores is configured to execute the second program during operation of the embedded system ([0041] Applications that may include the novel apparatus and systems of various embodiments include electronic circuitry used in high-speed computers, communication and signal processing circuitry, modems, single or multi -processor modules, single or multiple embedded processors, data switches, and application-specific modules, including multilayer, multi-chip modules. Such apparatus and systems may further be included as sub-components within a variety of electronic systems, such as televisions, cellular telephones, personal computers (e.g., laptop computers, desktop computers, handheld computers, tablet computers, etc.), workstations, radios, video players, audio players (e.g., mp3 players), vehicles, medical devices (e.g., heart monitor, blood pressure monitor, etc.) and others. Some embodiments may include a number of methods. [0050] It may be possible to execute the activities described herein in an order other than the order described. And, various activities described with respect to the methods identified herein can be executed in repetitive, serial, or parallel fashion.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Tchigevsky with the teachings of Koh, Hotra, Shows, Lee in order to provide a system that teaches applying teachings of Koh to embedded systems. The motivation for applying Tchigevsky teaching with Koh, Hotra, Shows, Lee teaching is to provide a system to new environments. Koh, Hotra, Shows, Lee, Tchigevsky are analogous art directed towards workload execution. Together Koh, Hotra, Shows, Lee, Tchigevsky teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Tchigevsky with the teachings of Koh, Hotra, Shows, Lee by known methods and gained expected results. 
Claim 4, the combination teaches the claim, wherein Tchigevsky teaches “The apparatus of claim 3, further comprising a vehicle that includes the embedded system ([0041] Applications that may include the novel apparatus and systems of various embodiments include electronic circuitry used in high-speed computers, communication and signal processing circuitry, modems, single or multi -processor modules, single or multiple embedded processors, data switches, and application-specific modules, including multilayer, multi-chip modules. Such apparatus and systems may further be included as sub-components within a variety of electronic systems, such as televisions, cellular telephones, personal computers (e.g., laptop computers, desktop computers, handheld computers, tablet computers, etc.), workstations, radios, video players, audio players (e.g., mp3 players), vehicles, medical devices (e.g., heart monitor, blood pressure monitor, etc.) and others. Some embodiments may include a number of methods.)”.
Rational to claim 3 is applied here.
Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koh in view of Hotra in view of Shows in view of Lee in view of Beyer (Pat. No. US 8,015,564).
Claim 11, the combination may not explicitly teach the limitation.
Beyer teaches “the apparatus of claim 1, wherein the memory is further configured to store the  machine learning program ([Col. 6, Lines 17-25] In an embodiment in which the dispatcher iteratively performs the modified fourth and fifth steps, the dispatcher or another computing entity employs machine learning to determine which dispatching rule from a set of dispatching rules provides superior performance for each of a set of system states.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Beyer with the teachings of Koh, Hotra, Shows, Lee in order to provide a system that teaches applying machine learning. The motivation for applying Beyer teaching with Koh, Hotra, Shows, Lee teaching is to provide a system to allow for leverage machine learning capabilities to automated system learning. Koh, Hotra, Shows, Lee, Beyer are analogous art directed towards workload execution. Together Koh, Hotra, Shows, Lee, Beyer teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Beyer with the teachings of Koh, Hotra, Shows, Lee by known methods and gained expected results. 
Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koh in view of Hotra in view of Shows in view of Lee in view of Olukotun (Pub. No. US 2005/0044319).
Claim 16, the combination may not explicitly teach the limitation.
Olukotun teaches “the method of claim 12, wherein one or more parameters specify that a frequently executed thread of the first program is to be rescheduled to enable execution of a less frequently executed thread of the first program ([0032] In one embodiment, the hardware preemptively forces thread freezes occasionally to prevent one thread from "hogging" the processor for too long. This can occur when a program is executed that avoids instruction cache misses and loads followed soon thereafter by data uses. The thread control logic maintains one or more watchdog counters to monitor the processor usage by the different threads (or just the running thread, in the simplest implementation). If a thread runs too long while other threads are ready to execute, then an artificial freeze is automatically generated to cause a thread switch. In one embodiment, the watchdog counters are operating system (OS)-readable, so that they may be used as a tool when scheduling decisions are made. However, it should be appreciated that the watchdog counters need not be OS-readable.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Olukotun with the teachings of Koh, Hotra, , Shows, Lee in order to provide a system that teaches other conditions for mapping. The motivation for applying Olukotun teaching with Koh, Hotra, , Shows, Lee teaching is to provide a system to allow for leverage resources. Koh, Hotra, , Shows, Lee, Olukotun are analogous art directed towards workload execution. Together Koh, Hotra, , Shows, Lee, Olukotun teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Olukotun with the teachings of Koh, Hotra, , Shows, Lee by known methods and gained expected results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199